JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed September 15, 2006 be affirmed. The district court properly dismissed this action as frivolous pursuant to § 1915(e). See 28 U.S.C. § 1915(e)(2)(B)(i); Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989) (a complaint is frivolous if it “lacks an arguable basis either in law or fact” or asserts claims against which it is clear the defendants are immune from suit); Sindram v. Suda, 986 F.2d 1459 (D.C.Cir.1993) (applying doctrine of absolute judicial immunity to judicial clerks).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.